Citation Nr: 1606412	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  07-36 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a left leg disability.

4. Entitlement to service connection for a bilateral hip disability.

5. Entitlement initial rating in excess of 20 percent for residuals of tibia and fibula fractures.

6. Entitlement to a total disability rating due to individual unemployability.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2006 and April 2008 by the San Juan, the Commonwealth of Puerto Rico, and Regional Office (RO) of the Department of Veterans Affairs (VA).  In a July 2006 rating decision the RO granted entitlement to service connection for residuals of right tibia and fibula fractures, and assigned a zero percent disability evaluation effective March 30, 2006.  The Board remanded the issues on appeal for additional development in August 2010 and May 2013.

In an October 2014 decision, the Board denied entitlement to the above referenced service connection issues as well as entitlement to service connection for an acquired psychiatric disorder.  The Board also denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Finally, the Board granted entitlement to an initial 20 percent rating for residuals of tibia and fibula fractures.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

In a September 2015 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion).  The Order vacated the Board's denial of the above referenced service connection issues, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and the increased rating issue insofar as it denied entitlement to a rating in excess of 20 percent.  The Order did not disturb the Board's denial of service connection for an acquired psychiatric disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Joint Motion discussed three areas requiring further development.  First, regarding service connection for a skin disability, the Veteran was afforded a VA examination in September 2013 and the examiner offered an opinion as to the etiology of the Veteran's skin disability.  However, the examiner did not comment on Dr. R.A.C.'s December 2006 statement, nor did the examiner comment on the February 2011 VA examiner's finding and opinion.  Thus, a new addendum opinion from the September 2013 VA examiner addressing those two records is necessary.

Second, with regard to the other service connection issues, while VA sought certain records from the Naval Hospital located at the Roosevelt Roads Naval Station in Ceiba, all records were not sought.  Indeed, the Joint Motion found that all medical records dated in 1974 and 1975 must be sought from that facility.  On remand, the AOJ should seek all medical records dated in 1974 and 1975 from the Naval Hospital located at the Roosevelt Roads Naval Station in Ceiba.

Third, with regard to the increased rating issue, a new VA examination is required.  The Veteran was afforded a VA examination in April 2014.  A review of the report of that examination, however, reveals that the examiner did not address the nature of any functional loss caused by flare-ups of the Veteran's service-connected residuals of status post tibia and fibula fracture.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  On remand, the examiner must inquire as to the functional loss caused during a flare-up of the Veteran's service connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all medical records dated in 1974 and 1975 from the Naval Hospital located at the Roosevelt Roads Naval Station in Ceiba, Puerto Rico, from the appropriate custodian of records.  Such search for records should include the National Personnel Records Center and contacting any successor facility and any records storage facility where records from the Naval Hospital would have been forwarded or retired when it closed, to include the Naval Station in Mayport, Florida.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 

2.  Then return the claims file to the examiner who conducted the September 2013 VA examination, if available.  If that examiner is not available, the claims file should be provided to another examiner.  No additional examination is necessary, unless the examiner determines otherwise.  Following review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disability had it onset in service or is otherwise related to service, to include the Veteran's conceded exposure to Agent Orange.

In providing an opinion, the examiner must comment on Dr. R.A.C.'s December 2006 statement and the findings and opinion of the February 2011 VA examiner.

The examiner must provide a complete rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3.  Then schedule the Veteran for a VA examination to determine the severity of his residuals of tibia and fibula fractures.  The examiner should review the claims folder, VBMS file, Virtual VA file and a copy of this remand.  All indicated testing should be conducted.

The examiner must inquire as to periods of flare-ups and note the frequency, severity and duration of any such flare-ups. (Consideration should be given to episodes of pain, their frequency, severity and duration.)  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups (including episodes of pain), etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination. (This requires a certain degree of conjecture on the examiner's part, but is required by the Court for rating the Veteran's disabilities).

4.  After completing the above action, the claims must be readjudicated.  If any benefit sought remains denied, a Supplemental Statement of the Case must be provided to the Veteran.  After the Veteran has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

